Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kristian E. Warner, Andrew M. Warner, and Monroe P. Warner appeal from the magistrate judge’s order granting summary judgment in favor of Old Republic National Title Insurance Company on its declaratory judgment action.* We have reviewed the record included on appeal, including the opinion of the magistrate judge and the parties’ briefs, and we find no reversible error. Accordingly, we affirm for the reasons stated below. Old, Republic Nat’l Title Ins. Co. v. Warner, No. 1:10-cv-00071-JSK, 2011 WL 2708708 (ND.W.Va. July 11, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).